Citation Nr: 0406698	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral testicular atrophy, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1. The veteran has not had either testicle removed and is 
currently in receipt of the highest disability rating under 
the applicable criteria for bilateral testicular atrophy.

2. The veteran is in receipt of special monthly compensation 
due to the loss of use of a creative organ.


CONCLUSION OF LAW

An evaluation in excess of 20 percent is not warranted for 
service-connected testicular atrophy. 38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7523 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to VA's duty to notify, in April 2002, the RO 
sent a letter to the veteran explaining his role in the 
claims process and asking him to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additionally, the statement of the case provided notice of 
the pertinent regulations governing the veteran's increased 
rating claim.  Thus, the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) .  

With respect to VA's duty to assist the veteran, the RO has 
obtained treatment records from the VA Medical Center in 
Huntington for January 2000 to March 2003.  The RO requested 
the service medical records of the veteran from the National 
Personnel Records Center (NPRC).  However, the NPRC indicated 
that a 1973 fire destroyed or damaged many of the military 
medical records housed at the NPRC and that there was no 
source from which the destroyed medical records could be 
duplicated.  While these medical records are not part of the 
veteran's claims file, the Board finds that they are 
immaterial to the issue on appeal insofar as the instant 
appeal stems from an application for increase received in 
2001.  In an increased rating case, the present disability 
level is the primary concern and past 


medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the 
Board notes that the veteran referenced treatment records 
from Morehead Hospital for a lung condition.  However, as the 
veteran's lung condition is unrelated to his claim for an 
increased rating for his testicular atrophy, the RO did not 
request these records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the 
veteran was afforded a VA genitourinary examination in April 
2002.  Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Based on the facts of this 
case, VA has done everything reasonably possible to assist 
the veteran and the record is sufficient to decide the claim 
at this time. 

II.  Increased Rating for Testicular Atrophy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Testicular atrophy is rated pursuant to 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7523 (2003).  Under Diagnostic Code 
7523, complete atrophy of both of the testes warrants a 20 
percent disability rating.  It is noted that in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an 


undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, underscended, or 
congenitally undeveloped is not a ratable disability.  

Special monthly compensation is appropriate when a veteran, 
as the result of a service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs.  The testicles are considered creative organs.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (1) 
(2003).  

By way of background, in a July 10, 1975 rating decision, the 
RO granted service connection and assigned an initial 
noncompensable rating effective December 3, 1974 for atrophy 
of the right testicle.  In a July 25, 1975 rating decision, 
issued in order to correct the prior decision, the RO granted 
special monthly compensation for atrophy of the right 
testicle as the loss of use of a creative organ, effective 
December 3, 1974.  In a January 1995 Board decision, service 
connection was granted for atrophy of the left testicle.  As 
a result of the Board's decision, in April 1995, the RO 
assigned an initial noncompensable rating for the veteran's 
service-connected left testicle atrophy, effective December 
3, 1974, and continued the special monthly compensation.  In 
April 1996, the RO assigned a 20 percent disability rating to 
the veteran's service-connected bilateral testicular atrophy, 
effective September 27, 1995, and continued the special 
monthly compensation.  This rating has remained in effect to 
date.  

In January 2001 the veteran requested VA to re-evaluate his 
bilateral testicular atrophy.  The relevant medical evidence 
of record includes treatment records from the VA Medical 
Center in Huntington for January 2000 to March 2003 and an 
April 2002 VA genitourinary examination.

The treatment records from the Huntington VA Medical Center 
for March 2003 clearly demonstrate that the veteran has a 
diagnosis of bilateral testicular atrophy.  It was also noted 
that his phallus was unremarkable, he was unable to perform 


sexually, he had a low testosterone level for which he was 
receiving replacements, and was not a candidate for Viagra.  
It has also been noted that despite the fact that the veteran 
received testosterone shots, there was no improvement.  In 
May 2001, it was noted that the veteran was unable to take 
Viagra as he was on nitroglycerine for his heart problems.  
Also, it was observed that the veteran's testicles were very 
small.  

At his April 2002 VA genitourinary examination, it was noted 
that the veteran was unable to penetrate the vagina or 
ejaculate for the past four to five months.  He had not used 
Viagra or other medications, did not use injections or 
implants, and a pump did not work.  It was also noted that 
the veteran passed his water three times during the day and 
six to seven times at night.  He had mild hesitancy and a 
decreased force of stream.  However, he had no dysuria and no 
incontinence.  It was noted that the veteran had not had 
surgery on his urinary tract, nor had he been treated for a 
malignancy.  Additionally, the veteran had not required 
catheterizations, dilatations, drainage procedures, specific 
diet, or invasive procedures.  Examination of the veteran's 
external genitalia revealed a somewhat small penis with very 
atrophic testicles that were approximately the size of a 
marble and were very soft.  The examiner estimated the size 
as 1 centimeter in diameter.  The epididymis and the 
spermatic cord were noted to be non-tender.  Also, no penis 
deformity was present.  Upon rectal examination, it was noted 
that the veteran's prostate was one and a half times the 
normal size.  The examination report reflects that the 
veteran had bilateral testicular atrophy and impotence and 
was receiving testosterone replacement.  

The veteran's bilateral testicular atrophy is rated as 20 
percent disabling, which is the highest rating under 
Diagnostic Code 7523.  Also, the veteran does not contend, 
nor does the medical evidence support, that one or both 
testicles have been removed.  Therefore, the veteran, under 
Diagnostic Code 7523, is not entitled to an increase in his 
disability rating. 

The Board has considered whether other available Diagnostic 
Codes would result in a greater evaluation.  Under Diagnostic 
Code 7522, a deformity of the penis with loss of erectile 
power warrants a 20 percent disability rating.  Under 
Diagnostic 


Code 7524, the removal of one testis warrants a 
noncompensable disability rating and the removal of both 
testes warrants a 30 percent disability rating.  However, as 
mentioned above, the veteran's testicles have not been 
removed and, as noted at the April 2002 examination, his 
penis was not deformed.  Therefore, the veteran is not 
entitled to an increased rating under any applicable 
Diagnostic Code.  Furthermore, the Board notes that the 
veteran is in receipt of special monthly compensation for the 
loss of use of a creative organ.  Thus, the veteran is being 
adequately compensated for his testicular atrophy under the 
applicable VA laws and regulations. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to his 
bilateral testicular atrophy.  In fact, the evidence shows 
that the veteran has been retired since 1977.  Nor does the 
record reflect any hospitalizations for bilateral testicular 
atrophy.  Rather, the medical evidence shows that any 
objective manifestations of the veteran's testicular atrophy 
are exactly those contemplated by the schedular criteria.  In 
sum there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2003).




ORDER

An increased disability rating for bilateral testicular 
atrophy is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



